CCA 20100161. On consideration of the petition for a grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is granted, and that the decision of the United States Army Court of Criminal Appeals is affirmed.*

 It is directed that the promulgating order be corrected to reflect that both the plea and finding with respect to Specification 1 of the Charge were Guilty, and that the specification had been amended prior to arraignment to read as follows: In that Specialist Brandon T. Tessier, U.S. Army, did, at or near Fort Dix, New Jersey, between on or about 15 November 2008 and 28 November 2008, wrongfully and knowingly possess child pornography, which was to the prejudice of good order and discipline, or was of a nature to bring discredit to the armed forces. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]